SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2007 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 Registrant’s telephone number, including area code Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On October 23, 2007, GeoResources, Inc. (the “Company”) issued a press release announcing its capital expenditure budget and further providing an operations update on its oil and gas exploration and production activities in Texas, North Dakota and Louisiana.This press release is filed as Exhibit 99.4 to this Current Report and incorporated by reference as if set forth in full herein. The information in this report is being furnished, not filed, for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and pursuant to Item2.02 of Form 8-K will not be incorporated by reference into any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial Statements of businesses acquired: Not applicable. (b) Pro Forma financial information: Not applicable. (c) Shell company transactions: Not applicable. (d) Exhibits: The following exhibit is included with this Current Report on Form8-K: ExhibitNo. Description 99.4 News Release issued by GeoResources, Inc. on October 23, 2007. SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC. /s/ Frank A. Lodzinski By: Frank A. Lodzinski, President Date: October 23, 2007 EXHIBIT INDEX ExhibitNo. Description 99.4 News Release issued by GeoResources, Inc. on October 23, 2007. EXHIBIT 99.4 Contact:Cathy Kruse Telephone: 701-572-2020 ext 113 cathyk@geoi.net FOR IMMEDIATE RELEASE GeoResources, Inc. Provides Operations Update Houston,
